216 Cal.App.3d 862 (1989)
265 Cal. Rptr. 466
ALLEN E. SMITH et al., Plaintiffs and Appellants,
v.
BOARD OF SUPERVISORS OF THE CITY AND COUNTY OF SAN FRANCISCO et al., Defendants and Respondents.
Docket No. A043213.
Court of Appeals of California, First District, Division Two.
December 18, 1989.
*865 COUNSEL
Robert P. Capistrano for Plaintiffs and Appellants.
Louise H. Renne, City Attorney, and Paula Jesson, Deputy City Attorney, for Defendants and Respondents.
OPINION
BENSON, J.
This is an appeal from the denial of a preliminary injunction. For the reasons set forth below we shall remand the case to the trial court.

STATEMENT OF FACTS
On May 27, 1988, the Board of Supervisors (Board) of the City and County of San Francisco (City) issued a public notice that on June 27, 1988, it would hold a hearing on various reductions in medical and health services provided by the City. The notice stated that it was pursuant to Health and Safety Code[1] section 1442.5 and that at the end of the hearing, the Board would adopt a finding that the proposed changes would or would not have a *866 detrimental impact on the health care needs of those affected. Attached to the notice were 11 pages providing further details on the nature of the proposed reductions.
These reductions, which totaled $17.2 million, were initiated by the mayor's office in response to a projected budget deficit of $179 million. The mayor had asked city departments to prepare two budget reduction scenarios. The first would take place, assuming Board approval, if Proposition K (increase in the Gann spending limit) were approved. Scenario two would take place if Proposition K were rejected. The Board's notice of May 27, 1988, reflected each of these scenarios.
This budgetary process was in accordance with the City's charter. Under the charter, each department executive receives from every department and office within that department a budget estimate for the upcoming fiscal year. (S.F. Charter, art. VI, § 6.200.) These budget estimates are then transmitted to the mayor's office no later than the first day of March of each year. (Ibid.) The mayor may then hold hearings on these estimates and may decrease or increase them. (Id. at § 6.203.) The mayor is then required, not later than the first day of June of each year, to transmit to the Board the consolidated budget estimates for all departments for the coming year. (Ibid.)
The charter further requires that, on or before June 30 of each year, the Board enact an interim appropriation ordinance. (S.F. Charter, art. VI, § 6.205.) However, the charter specifically provides that the "[B]oard of supervisors may decrease or reject any item contained in the proposed budget, and may without reference or amendment to the detail schedule and positions and compensations, decrease any total amount for personal services contained in the proposed budget, but shall not increase any amount or add any new item for personal services or materials, supplies, or contractual services, for any department, unless requested in writing so to do by the mayor...." (Ibid.) Finally, the Board, after public hearing, and not earlier than the 15th day of July, nor later than the 1st of August of each year, must adopt the proposed budget as "submitted or as amended." (Ibid.)
Under this scheme the mayor submitted to the Board his budget proposals. The clerk of the Board then issued the public notice of those reductions on May 27, 1988.[2] Appellants, two indigent patients of county-funded health care facilities, brought an action for injunctive and declaratory relief on June 14, 1988. The action also sought a peremptory writ of mandate. They alleged that the May 27 notice did not comply with the requirements of section 1442.5; that section provides in pertinent part as follows: "Prior *867 to closing a county facility, eliminating or reducing the level of services provided, or prior to the leasing, selling, or transfer of management, the board shall provide public notice, including notice posted at the entrance to all county health care facilities, of public hearings to be held by the board prior to their decision to proceed. Such notice shall be posted not less than 30 days prior to such public hearings. The notice shall contain a detailed list of the proposed reductions or changes, by facility and service. The notice shall include, but not be limited to, the amount and type of each proposed change, the expected saving, and the number of persons affected.
"The board shall make findings based on evidence and testimony from these hearings that their proposed action will or will not have a detrimental impact on the health care needs of the indigents of the county. Such findings shall be included as part of the official public hearing record.
"Notwithstanding the board's closing of a county facility, the elimination of or reduction in the level of services provided, or the leasing, selling or transfer of management of a county facility subsequent to January 1, 1975, the county shall provide for the fulfillment of its duty to provide care to all indigent people, either directly through county facilities or indirectly through alternative means." (Italics added.)
Appellants filed their motion for preliminary injunction on June 15, 1988. In support of their motion they submitted affidavits in which they stated that they could not tell from the notice how they were going to be affected by the proposed reductions. In addition they submitted an affidavit from a public health nurse employed by the City who stated that she was unable to determine from the notice what impact the budget cuts would have in her area of public health. Finally, they submitted an affidavit of E. Richard Brown, an associate professor at the University of California at Los Angeles School of Public Health. In his affidavit Professor Brown stated that, based on his extensive experience, the May 27 notice was excessively vague, and was one of the "vaguest and least informative Beilenson notices"[3] that he had ever seen.
The City issued a second notice on June 21, 1988, which was posted at all county health services on that date and was distributed by mail to other interested parties on June 22. This notice provided much greater detail than the previous notice.[4] On June 24, 1988, the superior court denied plaintiffs' *868 motion for preliminary injunction. The Board proceeded with the June 27 hearing.

DISCUSSION

Mootness
Appellants' complaint sought to enjoin the Board's June 27 hearing; to obtain a declaratory judgment that respondents were in violation of section 1442.5 with respect to the hearing set for June 27; and to obtain a writ of mandate requiring respondents to carry out their duties under section 1442.5. (1) Neither this court nor the trial court could issue an injunction or writ of mandamus to prevent what has taken place. "The scope of available preliminary relief is necessarily limited by the scope of the relief likely to be obtained at trial on the merits." (Common Cause v. Board of Supervisors (1989) 49 Cal.3d 432, 442 [261 Cal. Rptr. 574, 777 P.2d 610].) (2) Also, as framed, the issue presented in the declaratory relief action is moot. We may, however, decide a matter of public interest which is likely to recur. Although an injunction can no longer be issued to postpone the June 27, 1988, hearing (see Chase v. Brooks (1986) 187 Cal. App.3d 657, 662 [232 Cal. Rptr. 65]), we may address important issues which are of great public interest, are likely to recur, and may otherwise evade appellate review. (See Liberty Mut. Ins. Co. v. Fales (1973) 8 Cal.3d 712, 715-716 [106 Cal. Rptr. 21, 505 P.2d 213].)
No case has addressed the issues of whether section 1442.5 applies to San Francisco and what information must be given in the notice required by that section. There is no dispute concerning the contents of two notices given by the City and these notices are before this court. The parties agree that even if we determine the issues to be moot this action presents an issue of great public interest which should be determined by this court. Both parties argue the merits of the issues presented. It is likely the issues presented will recur and appellate review may be evaded because of the short notice period required by the statute. (3) The construction of a statute and its application to a given set of facts are issues of law which this court may decide de novo; we are not bound by the trial court's resolution. (San Francisco Police Officers' Assn. v. Superior Court (1988) 202 Cal. App.3d 183, 188-189 [248 Cal. Rptr. 297]; Goddard v. South Bay Union High School Dist. (1978) 79 Cal. App.3d 98, 105 [144 Cal. Rptr. 701].) We shall proceed to decide the issues.

Whether the City Violated Section 1442.5
We must resolve two questions in determining the controversy. The first is whether section 1442.5 applies to all counties in the state or whether San *869 Francisco as a charter county is exempted from its application due to its unique budgetary process. Second, if we determine section 1442.5 does apply to San Francisco, then we must decide whether the May 27 notice complied with the statute.

The Statute
(4a) The language in dispute in section 1442.5 is found in the first two paragraphs of that section. Appellants contend the language of the section, by itself or through consideration of legislative intent, clearly demonstrates that it is to apply to all counties. Respondents assert, however, that given the unique budgetary process of San Francisco, this section does not apply to it.
(5) In interpreting a statute our primary objective is to ascertain the intent of the Legislature and to effectuate that intent. (San Diego Union v. City Council (1983) 146 Cal. App.3d 947, 954 [196 Cal. Rptr. 45].) As our Supreme Court further stated in Building Industry Assn. v. City of Camarillo (1986) 41 Cal.3d 810, 818-819 [226 Cal. Rptr. 81, 718 P.2d 68], "`[T]he "intention of the legislature will be determined so far as possible from the language of its statutes, read as a whole, and if the words of an enactment, given their ordinary and popular signification, are reasonably free from ambiguity and uncertainty, the courts will look no further to ascertain its meaning."'" Further, it is important to keep in mind that "`"[T]he objective sought to be achieved by a statute as well as the evil to be prevented is of prime consideration in [the word's] interpretation, and where a word of common usage has more than one meaning, the one which will best attain the purposes of the statute should be adopted, even though the ordinary meaning of the word is enlarged or restricted and especially in order to avoid absurdity or to prevent injustice."'" (Friends of Mammoth v. Board of Supervisors (1972) 8 Cal.3d 247, 260 [104 Cal. Rptr. 761, 502 P.2d 1049].)
(4b) With these basic rules as guides we turn to the specific words and phrases in section 1442.5 which are the subject of this dispute.
Respondents note that, unlike other counties, the Board does not have direct control over the budget. Rather, the budget is originated by the mayor, who then submits it to the Board, which in turn can reject it or make further decreases, but cannot increase it. The Board did not initiate the budget cuts which were the subject of the May 27 notice. Respondents then observe that section 1442.5 refers in several places to "their" (the Board's) proposed action or decision to proceed, and they argue that, since the budget reductions were not the Board's, but rather the mayor's, this section does not apply to San Francisco.
*870 We begin our analysis of this argument by first noting that the Legislature has supplied us with guidance as to its intent. The Legislature stated that it "[R]ecognizes the importance of the health care provided by counties to indigent residents through county hospitals and health care facilities. It is the purpose and intent of the Legislature by this act to insure that the duty of counties to provide health care to indigents is properly and continuously fulfilled." (Stats. 1974, ch. 810, § 1, p. 1764, italics added.) It would appear that it was the legislative intent to have this section apply to all counties regardless of the internal budgetary processes of those counties. This intent would be consistent with the language in section 1442 which makes it applicable to the "board of supervisors in each county." (Italics added.) Because section 1442 deals with the same general subject as does section 1442.5 (the closing or elimination of health services), the former must be read as part of section 1442.5, evidencing a legislative intent to have section 1442.5 apply to "each" and every county. (Scott Co. v. Worker's Comp. Appeals Bd. (1983) 139 Cal. App.3d 98, 105 [188 Cal. Rptr. 537, 34 A.L.R.4th 949].)
Respondent argues that, since the Board did not initiate the reductions those reductions are not "their[s]." Solely because the Board did not initiate the reductions, however, does not mean that the Board does not act. Under the charter the Board is charged with final approval of the budget.
This situation is not unlike that in Friends of Mammoth v. Board of Supervisors, supra, 8 Cal.3d 247, in which the court rejected the argument that the California Environmental Quality Act (EQA) applied only to public works projects and not projects for which a municipality issues only a permit. In rejecting this restrictive view the court noted that the "protection afforded by the EQA would be substantially diminished in an area where it may be most needed if the act were to be interpreted to cover only public works projects." (Id. at p. 264.) The same would be the case here if we were to adopt respondents' position.
(6) Respondents' argument also ignores another basic assumption of statutory interpretation; a specific statute must be considered with reference to the entire statutory scheme of which it is a part. (4c) Nothing in section 1442.5 suggests the Legislature intended to limit the counties to which the section applied. To interpret the section to exclude San Francisco would mean that the Legislature was acting by implication, and we will not presume such an action. (Rapid Transit Advocates, Inc. v. Southern Cal. Rapid Transit Dist. (1986) 185 Cal. App.3d 996, 1002 [230 Cal. Rptr. 225].)
Granted, the Legislature could have used the term "counties" rather than "board" in section 1442.5. Respondents point out that if that had been done *871 then it would have been clear that section 1442.5 applied to San Francisco, since in respondents' view, it is the City, and not the Board, which initiates the reductions. This view would appear to be in accord with the rule that where a statute contains a different word in one section than it does in other sections or in a similar statute concerning a related subject, then a different intent is shown. (Committee of Seven Thousand v. Superior Court (1988) 45 Cal.3d 491, 507 [247 Cal. Rptr. 362, 754 P.2d 708].) Both parties point out that sections 1442 and 1442.5 use the terms "board" and "county" in many different places. Further, in the Welfare and Institutions Code, the term "county" and "board" are used throughout, suggesting an appreciation by the Legislature of their respective roles.
However, to conclude from this usage that the Legislature intended to except from the statute counties such as San Francisco would not only undermine the express intent of the Legislature to apply the act to all "counties," but would lead to absurd results. (Sinnamon v. McKay (1983) 142 Cal. App.3d 847, 851 [191 Cal. Rptr. 295].) Further, even if the word "board" were to be read in such a limited way, we would not be held to that meaning if it were contrary to the clear intent of the statute. (Ibid.) In this case, we conclude that the Legislature intended the statute to apply to all counties regardless of their budgetary process. To read section 1442.5 in any other way would undermine that intent.
Finally, we note that the first notice of May 27, 1988, stated that the hearing was to be in accordance with section 1442.5. Although respondents now argue that reference was made out of an excess of caution, in the event that section 1442.5 could be held to apply to San Francisco, we find such an argument too self-serving. The Board, even before this litigation commenced, and with knowledge of the statute, stated it was holding a hearing in accordance with the statute.
We conclude that it was the unambiguous intent of the Legislature that section 1442.5 apply to all counties, including San Francisco.
We now turn to the issue of whether the May 27 notice complied with section 1442.5.

The Notice
(7a) We begin our analysis of whether the May 27 notice met the requirements of section 1442.5 by noting that section's recent history. As originally written the section required only "public notice." In 1982 the Legislature amended the section to add the requirement that "The notice shall contain a detailed list of the proposed reductions or changes, by facility *872 and service. The notice shall include, but not be limited to, the amount and type of each proposed change, the expected saving and the number of persons affected." (Stats. 1982, ch. 1594, § 7, p. 6305, italics added.) At the same time the notice period was reduced from 90 to 30 days. Moreover, under the section as amended, a board of supervisors could reduce service even if it found that such reduction would be detrimental. Thus, in apparent exchange for a reduced notice period and the authority to reduce services even if detriment were to be found, the requirements of the notice itself were expanded.
(8) An amendment to a statute making a material change bespeaks a legislative intent to change the meaning of the statute. (Jordan v. Consolidated Mut. Ins. Co. (1976) 59 Cal. App.3d 26, 48 [130 Cal. Rptr. 446].) (7b) Here, the Legislature clearly made a material change in the statute. The legislative intent was to go beyond the original statutory requirements and require a much more specific and detailed form of notice. That respondents did not comply with these new requirements is apparent in comparing the May 27 notice with the specific statutory requirements and with the June 21 notice which appellant concedes meets the requirements of section 1442.5. (See Appens. A & B.)
Section 1442.5 requires that the notice include "but not be limited to, the amount and type of each proposed change, the expected saving, and the number of persons affected." Although the May notice does tell us what the "bulk" savings will be for each category, it clearly does not detail the "amount and type of each proposed change." The services to be reduced at San Francisco General Hospital are simply stated as "Patient Advocates"; for Potrero Hill Health Center it is "Out patient - Satellite Clinics"; again at San Francisco General Hospital the cutbacks are stated in the broad categories of "Occupational Therapy," "Outpatient - Hospital Based Clinic," "UC Contract," and "Hospital Staffing." For community public health services the areas of cutback are again broadly stated as being "Contracts" or "Lab Tests," and although in some categories the number of positions to be cut are listed, the exact position(s) and their responsibilities is not listed. This pattern of general nondetailed listing of cutback areas are continued into the community mental health services area where again we find that cutbacks are to be in "Admin. and Program Supervision" or "Outpatient & Day Treatment." There we are not even benefitted by the department's assessment of how many positions will be cut let alone which positions. General and often vague statements of the type of each cutback are also found in the community substance abuse services division, the forensic services, and the public health central office where we are left to ponder the report of a $272,000 cutback in "Administrative" or a cutback in "various operating costs" in administration for the substance abuse services.
*873 By contrast, the June 21 notice provides extensive detail for cutbacks in the community public health services (CPHS) division. In that notice specific information on proposed cutbacks in contract services at the Rose Resnick Center, the Haight Ashbury Free Medical Clinic, and the Refugee Project is provided; whereas these specific facilities are not even separately named in the May 27 notice, a specific requirement of section 1442.5. Where the June 21 notice does list a service also listed on the May 27 notice, much more detail is provided. For example, the May 27 notice referenced "laboratory" cutbacks, to include three positions at a savings of $175,433, which would mean that community neighborhood clinics "that serve indigent patients will not receive all lab services," and that "[t]his may result in fewer clinics willing to treat indigent patients." The June 21 notice says that two microbiologists and one senior microbiologist positions will be cut, and further specific lab services would be affected, as well as which specific community clinics are served by the lab.
The June 21 notice provides much greater detail than the May 27 notice. This type of detail is the kind that we believe the statute prescribes. We also note that the May 27 notice does not provide additional detail as to San Francisco General Hospital, community substance abuse services division, forensic services division and the public health central office. Appellants correctly note that the descriptions of these cutbacks do not meet the statutory requirements.
Both parties to this appeal cite Santa Barbara Sch. Dist. v. Superior Court (1975) 13 Cal.3d 315 [118 Cal. Rptr. 637, 530 P.2d 605], and Carlson v. Paradise Unified Sch. Dist. (1971) 18 Cal. App.3d 196 [95 Cal. Rptr. 650], in support of their respective positions. Both cases dealt with the adequacy of school board notices under former section 966 of the Education Code, which provided that "[A]ll meetings of the governing board of any school district shall be open to the public, and all actions authorized or required by law of the governing board shall be taken at such meetings and shall be subject to the following requirements: .... [¶] (b) A list of items that will constitute the agenda for all regular meetings shall be posted at a place where parents and teachers may view the same to at least 48 hours prior to the time of said regular meeting...."
This provision, however, lacks the "detailed list" requirement found in section 1442.5. Therefore, the Supreme Court's holding in Santa Barbara, that a school board's notice of intent to adopt a desegregation/integration plan without mentioning which schools were to be affected by the plan satisfied section 966, does not support respondents' position that its May 27 notice satisfied section 1442.5, which contains much more stringent requirements.
*874 Carlson is also inapposite. In Carlson plaintiff sought to enjoin the defendant school board from closing an elementary school on the grounds that the board's notice of the board hearing to discuss the closure did not specify the school to be closed and therefore violated the requirements of section 966. Carlson, like Santa Barbara, focuses on entirely different statutory language than the language at issue here.
Respondents rely heavily on a letter dated December 20, 1982, from Dr. Peter Abbott, of the State Department of Health Services, which discusses the notice requirement of section 1442.5. Dr. Abbott stated the notice should contain all "major ideas or concepts to be discussed." He then went on to observe that "The notice should provide adequate information to allow a member of the general public (including persons who may not be knowledgeable about health systems or local government) to decide whether or not to attend the hearing and to prepare informed and relevant testimony if that person attends." The Department's attempt to guide counties in their compliance with section 1442.5 is welcomed. (9) This court, however, is not bound by such opinions, the interpretation of a statute being solely within our domain. Although construction of a statute by an administrative agency responsible for its implementation is entitled to some weight (Board of Supervisors v. Lonergan (1980) 27 Cal.3d 855, 866 [167 Cal. Rptr. 820, 616 P.2d 802]), it cannot prevail when there is an apparent contrary legislative purpose (Pacific Legal Foundation v. Unemployment Ins. Appeals Bd. (1981) 29 Cal.3d 101, 117 [172 Cal. Rptr. 194, 624 P.2d 244]). Moreover, the department of health services is not charged with the implementation of section 1442.5, and therefore the usual deference to administrative interpretation cannot be given here.
(7c) Further, where the statute requires a "detailed" notice, a notice that contains only the "major ideas or concepts" is not sufficient. This would not be the detailed notice contemplated by the statute; we refuse to accept that interpretation here.
Rather, we agree with Dr. Abbott's comments regarding the purpose of the notice. The aim of the statute to provide for fully informed and relevant testimony was fulfilled by the detailed notice issued by the Board on June 21. Only that quality of notice allows those attending the hearing to prepare useful testimony on such an important area as reductions in medical and health services.
Nor do we agree that the May 27 notice substantially complied with the statute. (10) Substantial compliance will suffice if the purpose of the statute is satisfied (Downtown Palo Alto Comm. for Fair Assessment v. City Council (1986) 180 Cal. App.3d 384, 395 [225 Cal. Rptr. 559]) but substantial *875 compliance means actual compliance in respect to that statutory purpose. (International Longshoremen's & Warehousemen's Union v. Board of Supervisors (1981) 116 Cal. App.3d 265, 273 [171 Cal. Rptr. 875].) The doctrine of substantial compliance excuses technical imperfections only after the statutory objective has been achieved. (International Longshoremen's & Warehousemen's Union v. Board of Supervisors, supra, at p. 273.)
Substantial compliance has been found where a clerk merely failed to timely stamp an order for a new trial (Dersherow v. Rhodes (1969) 1 Cal. App.3d 733, 745 [82 Cal. Rptr. 138]); where there were typographical errors (Stasher v. Harger-Haldeman (1962) 58 Cal.2d 23, 29 [22 Cal. Rptr. 657, 372 P.2d 649]); harmless misstatements in a form contract (Stasher, supra); failure to notify all property owners of a property assessment hearing where most of the owners had been notified (Downtown Palo Alto Comm. for Fair Assessment v. City Council, supra, 180 Cal. App.3d 384, 396); and where the complaint failed to name a corporate defendant although the defendant knew it was being served (Cory v. Crocker National Bank (1981) 123 Cal. App.3d 665, 671-672 [177 Cal. Rptr. 150]). (7d) Here, the statutory objective to provide for an informed public was not achieved by the May 27 notice. That notice was not merely technically imperfect; it was legally insufficient.
Moreover, the Court of Appeal for the Second District recently rejected a substantial compliance argument in Ibarra v. City of Carson (1989) 214 Cal. App.3d 90 [262 Cal. Rptr. 485]. In that case proponents of a municipal initiative began circulating the initiative petition for signatures three days before they complied with the posting requirement of Elections Code section 4003. (Id. at pp. 94-95.) The city clerk refused to place the measure on the ballot because, without the signatures that were collected during the three days before posting, there were not enough valid signatures to qualify the measure for the ballot. (Id. at pp. 93-94.) The superior court denied a writ of mandate to compel placing the measure on the ballot. (Id. at p. 93.) The Court of Appeal affirmed the denial; its language is instructive, although the case dealt with a different statute: "Where the purpose of the statutory requirement is to give information to the public to assist the voters in deciding whether to sign or oppose the petition, the substantial compliance argument is often rejected and strict compliance held essential. [Citations.] [¶] In the present case, as we have discussed, the requirement to give notice of intent prior to commencing circulation serves important purposes educating the public about the petition campaign before it begins." (Id. at p. 99.)
Here, as in Ibarra, the statutory requirement of both timely and sufficient notice also serves to educate the public, in this case about the proposed *876 reductions in health services; it also allows interested persons enough time to prepare presentations at the hearing. The timely but insufficient notice of May 27 did not fulfill the purposes of the statute. Further, the issuance of an acceptable notice on June 21 does not constitute compliance with the statute. (11) As pointed out long ago, "[w]here [a] statute prescribes a certain kind of notice, a court is not justified in saying that some other kind of notice would be equally effective." (Ferri v. City of Long Beach (1917) 176 Cal. 645, 647 [169 P. 385].) We cannot substitute one notice for another where time requirements of the statute have not been met. This is the case even if appellants were aware of the detailed notice prior to the hearing. (See Todd v. City of Visalia (1967) 254 Cal. App.2d 679, 684 [62 Cal. Rptr. 485].)
We therefore conclude that the May 27 notice did not meet the requirements of section 1442.5. The June 21 notice, to the extent it supplemented the May 27, notice, was statutorily sufficient, but it was untimely. It cannot cure the defects in the original notice.

DISPOSITION
We remand this case to the trial court with directions to dismiss the action on the ground that it is moot. Appellants are awarded their costs on appeal.
Kline, P.J., and Peterson, J., concurred.


*877 APPENDIX A

Notice of May 27, 1988


NOTICE
Notice is hereby given that the Board of Supervisors of the City and County of San Francisco will hold a public hearing on the effect of changes, including reductions, in services provided at the medical facilities of the City and County, which are proposed by the Mayor to take place in fiscal year 1988-1989, beginning July 1, 1988. The hearing shall be in accordance with the provisions of Section 1442.5 of the California Health and Safety Code. At the conclusion of the hearing, the Board shall adopt a finding that the proposed changes will or will not have a detrimental impact on the health care needs of the indigents of the City and County.
The Public Health Department has prepared the attached list of the proposed reductions. Further information can be provided by telephoning the Health Department at 554-2550. The listing is in two sections. One section shows the level of reductions if Proposition K on the June 7 ballot is approved. The second section shows the level of reductions if Proposition K is not approved.
The hearing will be held on June 27, 1988, at 4 p.m. in the Legislative Chamber on the second floor of City Hall. Public testimony, both oral and written, will be accepted.
                                                 John L. Taylor
                                                 Clerk of the Board
      - RECEIVED -
      JUN 8 1988
      S.F.N.L.A.F.                              EXHIBIT ___________


*878
DIVISION: SAN FRANCISCO GENERAL HOSPITAL                                13
Annual number currently served:    350,000 - Outpatient
                                    80,000 - Emergency Room
                                    22,000 - Inpatient Admissions
                                        EXPECTED
                          SERVICE(S)    COST        POPULATION
  PROVIDER/SITE ADDRESS   REDUCED       REDUCTION   AFFECTED
San Francisco General     Patient         $75,000   Affects inpatients who
Hosp                      Advocates                 require wheelchair
1001 Potrero Ave.                                   escorts for discharge or
San Francisco, CA 94110                             ancillary services
                                                    (35/day) or medication
                                                    pickup for discharge
                                                    (35/day).
Potrero Hill Health       Outpatient -    250,000   Approx. 10,000 patients
Center                    Satellite                 served per year by
1050 Wisconsin St.        Clinics                   SFMCOIP neighbourhood
San Francisco, CA         (SFMCOIP)                 clinics will receive
                                                    the same scope of
                                                    services but experience
                                                    longer wait times for
                                                    appointments
Southeast Health
Center
2401 Keith St.
San Francisco, CA
South of Market Health
Center
551 Minna St.
San Francisco, CA
San Francisco General     Occupational    107,000   Approx. 1,960 patients
Hosp                      Therapy                   a year receive this
1001 Potrero Ave.                                   service which will be
San Francisco, CA 94110                             be reduced.
                          Outpatient -    250,000   Approx. 60,000 patients
                          Hospital                  served per year by
                          Based                     hospital based clinics
                          Clinics                   will receive the same
                                                    scope of service but
                                                    experience longer wait
                                                    times for appointments
                          UC Contract   1,400,000   The patients served by
                                                    SFGH will [BAD TEXT]
                                                    reductions in various
                                                    service areas but
                                                    receive the same scope
                                                    of service
                          Hospital        300,000   All patients served by
                          Staffing                  SFGH will experience
                                                    delays in ancillary
                                                    servic the hospital may
                                                    have to divert more
                                                    patients to other
                                                    hospitals
                                         A1
                                               EXHIBIT __________
*879DIVISION: COMMUNITY PUBLIC HEALTH SERVICES                              14
An estimated 100,000 San Francisco residents are served by CPHS.
                                      EXPECTED
PROVIDER/SITE            SERVICE(S)     COST        POPULATION
ADDRESS                   REDUCED     REDUCTION      AFFECTED      
CPHS MIA Program         Contracts       17,182     Low-income residents
Admin. Ofc:                                           without insurance
101 Grove, Room 323                                   will experience delays
                                                      in health services.
CPHS Projects            Contracts       89,719     There will be a
Admin. Ofc:                                           reduction in
101 Grove, Room 318                                   transportation
Southeast Health Ctr     2 Positions                  services for
2401 Keith St.                                        low-income residents
                                                      and reductions in
                                                      primary health care
                                                      services to low-income
                                                      residents and
                                                      refugees.
Laboratory               Lab Tests      175,433     Community neighborhood
101 Grove St.            3 Positions                  clinics that serve
                                                      indigent patients will
                                                      not receive all lab
                                                      services. This may
                                                      result in fewer
                                                      clinics willing to
                                                      treat indigent
                                                      patients.
Laboratory - AIDS        Lab Tests      316,835     Patients with sexually
101 Grove St.            7 Positions                  transmitted enteric
                                                      diseases, such as
                                                      parasites, will
                                                      experience delays in
                                                      treatments.
Health Centers AIDS      In-home         77,261     Persons with AIDS/ARC
City-wide locations      assessment                   will receive fewer
                         and case                     home nurse visits.
                         management.
                         1 Position
Records & Statistics     Birth and      133,214     The public will
101 Grove St             death                        experience delays in
                         registration                 receiving certified
                         and                          copies of birth
                         certification                and death
                         svcs 5                       certificates.
                         Positions
Disease Control          TB, STD        156,699     Reduced TB satellite
CD - 101 Grove St        Control 3                    clinic hours and
TB - SFGH, Ward 94       Positions                    follow-up visits may
STD - 356 - 7th St                                    lead to more cases of
                                                      undetected
                                                      tuberculosis.
Senior Health Svcs       Contract svcs    8,015     Social day care services
                                                      to seniors, who might
                                                      otherwise be
                                                      institutionalized,
                                                      will be reduced by 30
                                                      hours.
                                             A2
                                                   EXHIBIT __________
*880                                       # served in Mental Health, Substance
                                       Abuse and [BAD TEXT] programs:
                                       35,000 served [BAD TEXT] with direct
                                       services; this does not include those
                                       served by information, referral &
                                       education services provided to all
                                       San Franciscans.              15
a)  Division: Community Mental Health Services
                                          Expected      Indigent
     Provider/Site        Service(s)        Cost       Population
     Address              Reduced         Reduction     Affected 
1.  CMHS Administration  Admin. and       $630,000   Reduced level
                         Program                     of program monitoring
                         Supervision                 may result in
                                                     disallowed costs;
                                                     delays in contract
                                                     processing and payment;
                                                     delays in report
                                                     processing for local
                                                     and state agencies
2.  Family Svc.          Mental Health,   $ 30,000   800 elderly and
    Agency                Promotion                  seriously mentally ill
    1010 Gough St.                                   individuals will not
                                                     be served at this
                                                     facility
                         Aftercare, MIA   $ 57,000   230 fewer clients and
                         & Family Service            families will be served
                                                     at this facility
3.  Bayview-Hunter's     Mental Health    $ 45,000   1200 fewer individuals
    Point Foundation     Promotion                   will receive mental
    4301 - 3rd St.                                   health promotion
                                                     information from this
                                                     program
                         Outpatient &     $ 80,000   150 fewer clients will
                         Day Treatment               receive outpatient
                                                     services at this
                                                     facility
4.  Richmond Area        Mental Health    $ 41,000   1100 Youths and
    Service (RAMS)       Promotion/                  adults will not receive
    3626 Balboa St.      Outreach                    mental health promotion
                                                     services at this
                                                     facility
5.  UC/SFGH Case         Mental Health    $ 16,000   400 fewer seriously
    Management                                       mentally ill clients
    401 Parnassus                                    will be served by this
                                                     program
                                        A3
                                                EXHIBIT __________
*881                                                                16
6.  Community Adv.                        $  89,000  75 Advisory Board
    Boards                                           members will not have
    Dist. I CAB                                      staff support;
    2940-16th St.                                    community involvement
                                                     & public input in
                                                     mental health
    Northeast CAB                                    planning may be
    1182 Market St.                                  reduced.
    District V CAB
    1351-24th Avenue
    SFGH CAB
    Dept. of Psychiatry
    1001 Potrero Ave.
7.  Mercy Svcs. Corp     Case Mgt.         114,000   200 clients - will
    (St. Mary's Hosp.)                               be transferred to
    450 Stanyan                                      other CMHS programs:
                                                     longer waits for
                                                     services
8.  UC Ctr. on           Individual       $126,000   70 hearing impaired
    Deafness             Treatment &                 children and adults
    3333 California St.  Evaluation                  will not be served by
                                                     this program
9.  a) Pacific Presb.    Individual       $126,000   70 children and adults
       2323 Sacramento   Treatment                   will not be served
                                                     by this program
    b) Soc. Skills Day   Social Skills    $ 33,000   10 clients will not be
       Treatment                                     served by this program
       501 Hayes St.
10. All Contractors      Contract         $795,000   400 fewer clients
                         Cost-of-living              throughout the system
                         Adjustments                 may not be served by
                                                     the same program
11. Telecare             Skilled Nursing  $ 97,000   10 fewer Geriatric
    Geriatric/           Facility                    patients will be
    Garfield Hosp.                                   served by this program
    1451 28th Ave.
    Oakland
12. Mt. Zion             Adult Acute      $400,000   500 fewer clients
    Hospital             Community                   will receive crisis
    2330 Post St.        Crisis                      services at this
                                                     facility
                                     A4
                                                   EXHIBIT __________
*882                                                                  17
13. Suicide              24-hour tel.     $ 22,000   284 fewer clients
    Prevention           crisis                      will receive crisis
    3940 Geary Blvd.                                 telephone services
                                                     from this program
14. Patients' Rights     Compliance       $ 24,000   140 fewer clients
    Advocacy Svcs.       monitoring &                served by this program
                         complaint
                         investigation
15. Chinese Newcomers    Information &    $ 31,000   2,174 fewer phone
    Service              Referral in                 contacts for
    777 Stockton         other languages             information and
                                                     outreach services will
                                                     be available
16. 29th Street Clinic   Outpatient       $ 98,000   100 clients will be
    10-29th Street                                   transferred to other
                                                     clinics for services;
                                                     they may experience
                                                     longer waiting times.
17. Westside             Crisis Outreach  $112,000   125 clients will no
    Outpatient Clinc     & evaluation                longer be served
    1140 Oak Street      outpatient                  by this program
                                       A5
                                                   EXHIBIT __________
*883Division: Community Substance Abuse Services
                                                                 18
                                          Expected   Indigent
   Provider/Site         Services(s)      Cost       Population
   Address               Reduced          Reduction  Affected
Administration           11% reduce       $ 53,516   Less grant
170 Fell St. Rm. 25      various                     applications to
San Francisco            operating                   Federal, State &
                         costs and                   Foundations.
                         implement                   Elimination of 50% of
                         reduced                     the medical contract
                         work week                   evaluations
Administration           Eliminates       $178,516   900 Civil Service
170 Fell St., Rm. 25     7 positions                 employees/yr. will not
San Francisco            (Lay-off 5) and             receive reduced
                         maintains                   Employee Assistance
                         Employee                    Services. 5000 client
                         Assistance                  contact sessions/yr.;
                         Program (MOU)               1600 workshop
                         at current                  participants; & 2800
                         level. Cuts                 information calls would
                         1 position                  be reduced
                         reducing
                         coordination of
                         community
                         service and
                         grant writing
Contractors COLA         Eliminates cost  $182,000   320 clients will
                                                     experience service
                                                     delays
                         of living
                         increases to
                         medical service
                         contractors
Bayview-Hunter's         Home visits,    $ 14,830    60 Individuals and
Point Foundation         information &               Families, 1,156 people,
for Community            referral, and               will not receive
Improvement, Inc.        education                   information/referral
(Center for Problem      services                    services from this
Drinkers)                                            program
5033 Third Street
San Francisco
San Francisco            Evaluation,      $  5,250   600 fewer substance
Pretrial Diversion       and advocacy                abusing offenders will
Project, Inc.            services for                be served by this
885 Bryant St.,          persons                     program
2nd. Floor               awaiting trial
San Francisco
                                     A6
                                                   EXHIBIT __________
*884Division: Community Substance Abuse Services
                                                                 19
                                          Expected   Indigent
   Provider/Site         Services(s)      Cost       Population
   Address               Reduced          Reduction  Affected
Asian American           counseling,      $ 33,226   2,976 fewer will
Recovery Services, Inc.  educational                 receive services from
2024 Hayes St.           seminars,                   this program
San Francisco            home visits
                         to substance
                         abusers
Youth Projects, Inc.     counseling,       $ 24,445  200 fewer will be
(Drug Detoxification     home visits                 served by this program
Aftercare)               non-narcotic,
529 Clayton              non-maintenance
San Francisco            medication
                         services to
                         drug users
San Francisco            informational    $ 13,253   2,750 fewer S.F.
Suicide Prevention,      & referral                  residents will receive
Inc.                     to the public               telephone based
(San Francisco                                       information & referral
Drug Lines)                                          services from this
3940 Geary Blvd.                                     program
San Francisco
Multicultural            prevention,      $ 30,600   806 fewer clients
Prevention Center,       education &                 (S.F. residents) will
Inc.                     information                 receive prevention/
1540 Market Street,      services to                 education services
Suite 320                substance                   from this program
San Francisco            abusers
Women's Alcoholism       outpatient,      $ 73,000   S.F. women with alcohol
Center                   day treatment               problems
2261 Bryant St.          & residential               problems with children
San Francisco            services to                 will experience delays
                         women alcoholics            in service
Pacific Mental           counseling,      $ 11,050   1,190 clients
Health Services, Inc.    prevention                  with alcohol problems
(Operation Concern)      education/                  will not be served
P.O. Box 7999            information                 by this program
San Francisco, CA
94120-7999
Westside Community       drug-free        $ 56,000   180 clients, primarily
Mental Health            counseling                  Tenderloin residents
Services, Inc.           detoxification              - with substance abuse
1153 Oak Street          with symptomatic            addictions, will not
San Francisco            AIDS/ARC &                  be served by this
                         other patients              program
                                     A7
                                                   EXHIBIT __________
*885Division: Forensic Services
                                                                 20
                                          Expected   Indigent
   Provider/Site         Services(s)      Cost       Population
   Address               Reduced          Reduction  Affected
1. Center for Spec.      Outpatient       $ 81,525   900 fewer clients
   Problems              services                    served (criminal
   1700 Jackson St.                                  justice clients &
                                                     victims of crime) by
                                                     this program
2. Sexual Trauma         Crisis           $ 49,600   240 fewer sexual
   Services              evaluation and              assault victims served;
   50 Ivy Street         outpatient                  mandated 24-hour
                                                     service will be
                                                     provided at SF General
3. Jail Services         Consent Decree   $500,000   None projected
   850 Bryant St.        positions
   1 Moreland Dr.        budgeted, but
   San Bruno             to be phased in
                         during FY 88-89
4. Administration        Admin. and       $237,327   Compliance with legal
   101 Grove St.         program                     mandates &
                                                     certification
                                                     requirements will
                                                     receive less attention
                                     A8
                                                   EXHIBIT __________
*886                                                     Administers all Health
                                                     Department programs in
                                                     2 hospitals and public
                                                     and mental health
                                                     divisions.
DIVISION: Public Health Central Office
                                                               21
                                          Expected
    Provider/Site        Services(s)      Cost       Population
    Address              Reduced          Reduction  Affected  
Department of            Administrative   $272,000    Payments to community
Public Health                                          based agencies,
101 Grove St.                                          and other service
San Francisco                                          providers will be
                                                       further delayed;
                                                       delays in the
                                                       processing of
                                                       payrolls, grievances
                                                       and other personnel
                                                       matters may result.
                                                      The ability to assess
                                                       legislation, analyze
                                                       programs and to seek
                                                       grant funding may be
                                                       restricted, with the
                                                       result of fewer grant
                                                       funds available to
                                                       supplement City
                                                       services, and more
                                                       difficulty in
                                                       effectively managing
                                                       State regulated
                                                       programs, including
                                                       Medi-Cal, Medicare,
                                                       other services to the
                                                       indigent and others.
                                                      Reduced facility and
                                                       operations support.
                         EMS Agency       $ 46,000    Delays in analysis
                                                       of data relevant to
                                                       ambulance operations
                                                       such as response
                                                       time, and quality
                                                       assurance oversight
                                                       oversight of
                                                       emergency medical
                                                       and ambulance care.
                                     A9
                                                   EXHIBIT __________
*887                                                                 22
Dept. of Public Health   Environmental    $368,000    Routine inspections
101 Grove St., SF        Health                        to ensure the health
                                                       and safety,
                                                       appropriate
                                                       sanitation services,
                                                       and cleanliness of
                                                       hotels will not be
                                                       performed. Such
                                                       inspections will be
                                                       in response to
                                                       complaints. There
                                                       will be delays in
                                                       responses to
                                                       environmental
                                                       complaints.
                                                      Delays in training of
                                                       City employees at
                                                       low to moderate risk
                                                       of toxics exposure.
                                     A10
                                                   EXHIBIT __________
*888                                                              23
  B.  Reductions that will take effect if Proposition "K"
      does not pass:
        - SF General Hospital
        - Community Public Health Services
        - Community Mental Health Services
        - Community Substance Abuse Services
        - Forensic Services
NOTE: Reductions in this category are not proposed for Laguna
Honda Hospital or for Public Central Office.
                                                   EXHIBIT __________
*889                                                            48
DIVISION: SAN FRANCISCO GENERAL HOSPITAL
Annual number currently served:    350,000 - Outpatient
                                    80,000 - Emergency Room
                                    22,000 - Inpatient Admissions
                                        EXPECTED
                         SERVICE(S)     COST
 PROVIDER/SITE ADDRESS   REDUCED        REDUCTION    POPULATION AFFECTED
San Francisco General    Hospital       $2,500,000   Reduced scope of
Hosp                     Staffing                    services in hospital
1001 Potraro Ave.                                    and satellite clinics;
San Francisco,                                       Service delays in
CA 94110                                             Medical Records,
                                                     Housekeeping, Medical
                                                     Social. Services,
                                                     Dietary, and other
                                                     areas; Possible
                                                     problems with state
                                                     licensing (Title 22)
                                                     and JCAH standards.
Petrero Hill Health      Outpatient -      100,000   Approx. 10,000 patients
Center 1050 Wisconsin    Satellite                   served per year by
St. San Francisco, CA    Clinics                     SFHCOIP neighborhood
                         (SFHCOIP)                   [BAD TEXT] will
                                                     experience the same
                                                     scope of [BAD TEXT] but
                                                     longer wait times for
                                                     appointments
Southeast Health
Center 2401 Keith St.
San Francisco, CA
South of Market Health
Center 551 Minna St.
San Francisco, CA
San Francisco General    MIA Professional  250,000   MIA patients will be
Hosp 1001 Potrero Ave.   Fees                        served by resident
San Francisco,                                       rather than attending
CA 94110                                             physicians, 3,200 MIA
                                                     inpatients/year
                         Outpatient -      250,000   Approx. 60,000 patients
                         Hospital Based              served per year by
                         Clinics                     hospital based clinics
                                                     will experience the
                                                     same scope of services
                                                     but longer wait times
                                                     for appointments
                         UC Contract       900,000   All patients served by
                                                     SFGH will experience
                                                     reductions in various
                                                     service areas but
                                                     receive the same scope
                                                     of services
                         Poison Control    138,000   45,237 calls received
                                                     annually from S.F.,
                                                     Alameda, Contra Costa,
                                                     Marin, and San Mateo
                                                     counties will need to
                                                     be funded through
                                                     increased revenues from
                                                     these counties
                                          B1
                                                   EXHIBIT __________
*890                                                                49
DIVISION: COMMUNITY PUBLIC HEALTH SERVICES
An estimated 100,000 San Francisco residents are served by CPHS.
                                          EXPECTED
PROVIDER/SITE            SERVICE(S)       COST       POPULATION
ADDRESS                  REDUCED          REDUCTION  AFFECTED      
Health Centers           Medical,        1,036,876   Approximately 4,713
#1: 3850 - 17th St.      educational                 clients per year by
#2: 1301 Pierce St.      and public                  Health centers could be
#3: 1525 Silver Ave      health nursing              affected. Primarily
#4: 1490 Mason St.       17 Positions                elderly clients in the
#5: 1351 - 17th St.                                  Sunset District will no
CAS: 50 Ivy St.                                      longer receive primary
                                                     health care services at
                                                     Health Center #5;
                                                     health education
                                                     involving issues such
                                                     as AIDS, sexually
                                                     transmitted diseases,
                                                     substance abuse, etc.
                                                     will be reduced
                                                     throughout the district
                                                     health centers; public
                                                     health nursing programs
                                                     in the schools will be
                                                     eliminated; some
                                                     adolescents may not
                                                     receive care.
MCH                      Services to       187,980   Reduction in hearing
Admin. Ofc:              disabled                    and screening and
101 Grove St.            children 4                  follow-up for school
                         Positions                   children; reduction in
                                                     medical, surgical and
                                                     rehabilitation services
                                                     to disabled children.
                                     B2
                                                   EXHIBIT __________
*891                                          # [BAD TEXT Mental Health,
                                          [BAD TEXT] Abuse and Forensics
                                          programs: 35,000 served         50
                                          annually, with direct services;
                                          this does not include those
                                          served by information, referral
                                          & education services provided
                                          to all San Franciscans.
Division: Community Mental Health Services
                                          Expected   Indigent
    Provider/Site        Services(s)      Cost       Population
    Address              Reduced          Reduction  Affected
1.  Pacific Medical      Social Skills    $395,000   85 clients will not
    2323 Sacramento St.   Day Treatment              receive services
                                                     at this facility
2.  29th Street          Outpatient       $150,000   150 clients transferred
    Clinic                                           to other clinics;
    10-29th Street                                   delays in service
                                                     may result
3.  As Yet               Res. Facility    $200,000   100 residential clients
    Undetermined                                     will not be served by
                                                     this program
4.  As Yet               Skilled nursing  $200,000   44 fewer clients served
    Undetermined         facilities                  in skilled nursing
                         sub-acute care              facilities
5.  Various CMHS         Outpatient       $226,000   200 clients will not
    Clinics              day treatment               receive outpatient
                                                     services from this
                                                     program
6.  Billing & Info.      Billing &        $ 75,000   Delay in collection of
    Service              collections                 revenue
    551 Polk Street
7.  As Yet               Residential and  $400,000   200 fewer clients
    Undetermined         Outpatient                  will not receive this
                         Contracts                   type of service
8.  Episcopal            Mental health    $ 20,000   100 homeless clients
    Sanctuary            promotion                   will not receive
    201 8th Street       (homeless)                  outreach services from
                                                     this program
9.  Family Service       Geriatric        $ 83,000   100 Seniors and
    Agency               and Family                  50 family service
    1010 Gough St.                                   clients will not
                                                     receive services
                                                     from this program
                                     B3
                                                   EXHIBIT __________
*892                                                                 51
10. Tenderloin           Peer counseling, $225,000   500 fewer clients
    Self-Help            mental health               served by this program
    Mental Health        promotion
    Promotion
    191 Golden
    Gate Ave
11. Instituto Familiar   MH Education,    $ 15,000   600 children and adults
    de la Raza           Outreach                    will not receive
                                                     services from this
    2515 24th St.                                    program
12. Operation Concern    Mental Health    $  7,000   168 individuals will
    1853 Market St.      Education                   not receive services
                                                     from this program
13. District V Home      Home visits      $100,000   150 fewer clients will
    Visiting Team                                    receive crisis home
    1351 24th Ave.                                   visits and evaluation
                                                     from this program
14. St. Mary's Hosp.     Acute care       $500,000   146 fewer clients
    450 Stanyan          beds                        will be hospitalized
    St. Francis Hosp.                                at these community
    St. Luke's Hosp.                                 hospitals
    other private hosps.
15. Mt. Zion Hospital    Adult Acute      $500,000   520 fewer clients
    2330 Post Street     Community                   will receive crisis
                         Crisis                      services from this
                                                     service
                                     B4
                                                   EXHIBIT __________
*893                                                               52
Division: Community Substance Abuse Services
                                          Expected   Indigent
  Provider/Site          Services(s)      Cost       Population
  Address                Reduced          Reduction  Affected
Harriet Street Ctr.      Non-residential  $243,503   2500 clients
444 - 6th Street         Intake,                     alcoholics, drug
San Francisco, CA        evaluation and              abusers & families
                         Individual                  will not be served
                         counseling to               by this program
                         couples &
                         families.
                         Group counseling
                         for Antabuse
                         evaluation &
                         maintenance
Women's Alcoholism       Outpatient       $ 73,000   30 women and
Center                   day care, and               40 children of
2261 Bryant Street       residential                 S.F. women with
San Francisco            services to                 alcohol problems
                         women alcoholics            with children
                                                     will not be
                                                     served by this program
                                     B5
                                                   EXHIBIT __________
Division: Forensic Services
                                          Expected   Indigent
   Provider/Site         Services(s)      Cost       Population
   Address               Reduced          Reduction  Affected
1. Youth Guidance        24-hour crisis   $189,696   Follow-up services to
   Center                services &                  200-240 families and
   375 Woodside Ave.     medical &                   youths will not be
                         psychiatric                 available at this site
                         outpatient
                         services
2. Child,                Crisis           $  97,221  120 fewer sexual abuse
   Adolescent            services &                  victims who need
   Resource Center       medical &                   follow-up care will be
   (CASARC)              psychiatric                 served by this program
                                     B6
                                                   EXHIBIT __________



*894 APPENDIX B

Notice of June 21, 1988
City and County of San Francisco  Department of Public [BAD TEXT]
224


INFORMATION ON CHANGES IN PUBLIC HEALTH SERVICES
On Monday, June 27, the SF Board of Supervisors will hold hearings on proposed changes, including reductions in services provided at medical facilities of the City and County of San Francisco. Notice of the hearings was issued on May 27, 1988. Attached to the notice was a description of various changes in services provided by the Department of Public Health, including the Community Public Health Services Division.
Attached is further information on changes proposed for the Community Public Health Services Division of the SF Department of Health.
For more information, please call Beverly Hayon, Public Information Officer at 554-2550.
2698d

 *895
          Expected date of service changes: July 1, 1988
                                                         225
  (1) CPHS MIA [BAD TEXT] - Attendant and Hospice [BAD TEXT]
  Medically Indigent Adults with AIDS/ARC: Staff of the Visiting
  Nurses Association provide care in the home for indigent persons
  with AIDS or with AIDS Related Conditions. Attendants who are
  trained by the agency, but are not licensed health care
  providers, assist clients to dress, bathe, clean, prepare meals,
  and run errands.
    Site: Services are provided in the patient's home;
    the contract is administered at 101 Grove Street, S.F.
    Nature of Reduction or Change: The services will continue to be
    provided through grants and Medi-Cal funding.
    Staff reductions: To be determined by contractor.
    Patients affected: Approximately 4 patients/day now receive
    this service. This will be reduced to 2 patients/day.
    Expected savings: $65,000/year.
  (2) CPHS Projects
    (A) Rose Resnick Center: The Health Department contracts with
    this agency to provide taxi vouchers for low-income and
    indigent persons who are handicapped or disabled, who need such
    assistance in order to get to medical appointments.
      Site; 1299 Bush Street
      Nature of Reduction or Change: None anticipated; thecut in
      City funding will be made up through other funding sources.
      Staff reductions: None.
      Patients affected: None anticipated.
      Expected savings: $4,000.
    (B) Height Ashbury Free Medical Clinic: The Clinic provides
    free primary health care; patients with any kind of medical
    problem, who want to see a doctor, are diagnosed and treated.
      Site: 558 Clayton Street
      Nature of Reduction or Change: All current services will
      continue to be provided, but there may be longer waiting
      times because of the reduction in contract funding.
      Staff reductions: 1 Registered Nurse, 2 Nurse
      Practitioners, 1 Physician Assistant. Hours may be reduced.
      Patients affected: The Clinic receives funding from various
      sources; because of the reduction described here, patients
      may experience delays in scheduling appointments.
      Expected savings: $25,000.
    (C) Refugee Project: Immigrants and refugees receive free
    primary health care; if they feel they need to see a doctor,
    they are treated by the project. They are provided with
    diagnoses of their problems, and treatment for the problem.
      Site: 1001 Potrero, S.F. General Hospital
      Nature of Reduction or Change: Current services will
      continue to be provided, but there may be longer waiting
      times because of the funding reduction.
      Staff reductions: One Health Worker/Translator reduced to
      .65 full time hours.
      Patients affected: The Clinic received funding from various
      sources; because of the reduction described here, patients
      may experience delays in scheduling appointments and will not
      have translation services available.
      Expected savings: $15,000
*896
                                                            226
  Page Two: Community Public Health Changes effect: July 1, 1988
  (3) Southeast Health Center: Reference on page "A2" of the
  notice was in error. This change is described in the section of
  the notice regarding San Francisco General Hospital (pages "A1"
  and "B1").
  (4) Laboratory: Provides laboratory analyses of tests of blood,
  urine and throat cultures by physicians at community clinics
  (Haight Ashbury Free Medical Clinic, the Mission Neighborhood
  Health Center, the Southeast Health Center, the Potrero Hill
  Health Center, the South of Market Health Center, SFGH, and
  Health Centers.)
    Site: 101 Grove Street, S.F.
    Nature of Reduction or Change: Test analyses of blood, urine
    and throat culture to the community clinics (listed above) that
    diagnose patients with communicable diseases, rubella,
    tuberculosis, hepatitis, gastrointestinal salmonella will be
    reduced.
    Staff reductions:   2 "2462 Microbiologist"
                             1 "2464 Senior Microbiologist"
    Patients affected: Physicians at these clinics send specimens
    for 20,900 clients a year for analysis at the Public Health
    Laboratories.
    Expected savings: $188,433
  (5) Laboratory: Provides laboratory analyses of blood, urine
  and throat cultures taken by physicians in Health Department
  clinics and health centers, and by physicians at community
  clinics (the Haight Ashbury Free Medical clinic, the Mission
  Neighborhood Health Center, the Southeast Health Center, the
  Potrero Hill Health Center and the South of Market Health
  Center.)
    Site: 101 Grove Street, S.F.
    Nature of Reduction of Change: 7 laboratory positions
    currently funded with City funds will be funded through AIDS
    grant funds for the purpose of HIV antibody testing analyses.
    These 7 positions also provided some testing of sexually
    transmitted enteric diseases, such as parasites. The testing of
    the sexually transmitted enteric diseases may be somewhat
    reduced because the AIDS grant funds may be used only for HIV
    testing analysis.
    Staff reductions: None; all positions will be funded by AIDS
    grant funds. However, 7 positions will be deleted from the
    General Fund budget:
                        3 "2416 Bacteriology Laboratory Technician"
                        2 "2462 Microbiologist"
                        1 "2462 Microbiologist"
                        1 "1424 Clerk Typist"
    Patients affected: Approximately 2,000 enteric disease
    specimens are analyzed in the labs each year. This number may
    be somewhat reduced.
  (6) Health Centers AIDS - AIDS Case Management and Liaison:
  Currently, the City funds 1.5 public health nurses to provide
  home nursing care, or to work on the streets to contact persons
  at risk of AIDS or ARC and to educate them in order to avoid
  their contracting the disease.
    Site: Services provided at home, or in the streets. Staff are
    administered through 101 Grove Street, S.F.
    Nature of Reduction of Change: No reduction in services is
    anticipated.
    Staff reductions: 1.5 positions will be funded with grant
    funds and no longer be reflected in the General Fund budget:
                        1.5 "2830 Public Health Nurse"
    Patients affected: None anticipated.
    Expected savings: $77,261
*897
  Page Three: Community Public Health Changes effective July 1,
  1988                                                          227
  (7) Records and Statistics Unit: The Records and Statistics
  Unit provides certified copies of birth and death certificates by
  mail and in person, and compiles data used to prevent the spread
  of disease.
    Site: 101 Grove Street, S.F.
    Nature of Reduction of Change: Birth and death certificates
    will be processed more slowly. Currently, they are processed
    within two days; after July 1 processing may take up to two
    weeks.
    Staff reductions: 5 "1404 Clerk"
    Persons affected: Anyone who needs a birth or death
    certificate may be affected.
    Expected savings: $133,214
  (8) Disease Control Clinics: Health Department Clinics that
  specialize in the treatment of sexually transmitted diseases
  serve all persons who may have contracted such diseases.
    Sites:
            Communicable Disease Clinic: 101 Grove Street, S.F.
            Tuberculosis Clinic: Ward 94, S.F. General Hospital,
            1001 Potrero St.
            Sexually Transmitted Disease Clinic: 356 7th Street,
            S.F.
    Nature of Reduction of Change: Procedures at each clinic will
    be changed as follows: only physician staff will discuss
    necessary followup treatment measures with patients; this may
    delay the scheduling of followup appointments. Currently, other
    clinical staff as well as physicians discuss followup ssues
    with patients. There will also be some delay in patients'
    receipt of drugs.
    Staff reductions:  1 "2806 Disease Control Investigator"
                       1 "2586 Health Worker II"
                       1 "2450 Pharmacist"
    Persons affected: Number treated at each clinic may experience
    longer waits or delays in their appointments.
    Expected savings: $156,699
  (9) Senior Health Services: The Health Department funds the
  Downtown Senior Center for services to seniors who would
  otherwise be institutionalized. These services entail
  recreational activities and other day care services that are
  provided by personnel who are not licensed health care providers.
    Site: Downtown Senior Center  481 O'Farrell Street
    Nature of Reduction of Change: Some of the seniors who require
    such services will be referred to other facilities, or will not
    receive these services.
    Staff reductions: .5 Social Worker (half-time)
    Persons affected: Approximately 3,067 of the 9,202 indigent
    seniors served through Health Department funding may be affected.
    Expected savings: $10,000.
*898
  Page Four: Community Public Health Changes effect July 1, 1988
                                                                228
  (10) Health Centers Administration: Provides administrative
  services to the district health centers and clinics. In addition,
  provides information on the prevention of disease and promotion
  of public health for the public and health personnel.
    Site: 101 Grove St., S.F.
    Nature of Reduction of Change: Fewer persons will be available
    to provide the services described above.
    Staff reductions:  1 "1406 Senior Clerk"
                       1 "2832 Supervising Public Health Nurse"
                       1 "1424 Clerk Typist"
                       1 "2320 Registered Nurse"
                       1 "2824 Chief Health Educator"
    Persons affected:  Not determinable; indirectly affects all
    users of public health services.
    Expected savings: $142,333
  (11) CAS - 50 Ivy Street - Tom Waddell Clinic: Currently, the
  Tom Waddell Clinic provides emergency medical services to
  individuals who come into the clinic at any time. As part of the
  Clinic's shift to specialization in the treatment of the
  homeless, and to AIDS/ARC patients in the Tenderloin/Civic
  Center/South of Market area, patients requiring emergency
  services between the hours of 12:00 midnight and 8:00 a.m. will
  be treated at the S.F. General Emergency Room.
    Site: 50 Ivy Street, S.F.
    Nature of Reduction of Change: Urgent medical services will no
    longer be provided at this site between the hours of 12:00
    midnight and 8:00 a.m.
    Staff reductions:  1 "2320 Registered Nurse"
                       1 "1424 Clerk Typist"
    Persons affected: An average of 40 persons a week currently
    come to the Clinic during these hours.
    Expected savings: $78,000 in Community Public Health services.
*899
                 COMMUNITY PUBLIC HEALTH SERVICES
       Expected date of service changes: July 22, 1988 or later  229
  (1) Health Center #5: Currently, the Health Center provides
  primary health care for people who need diagnoses and treatment
  for minor health problems or medical conditions, including
  regular checkups for infants and children.
    Site: 1351 24th Street, S.F.
    Nature of Reduction or Change: The Center will discontinue the
    medical services described above; patients will be referred to
    other health care facilities or providers, including the four
    other district health centers and S.F. General Hospital, which
    may consequently experience longer waiting times for
    appointments.
    Staff reductions:
                       6 "2830 Public Health Nurse"
                       1 "2320 Registered Nurse"
                       2 "2230 Physician Specialist"
    Patients affected: Approximately 12,000 patient visits a year
    currently provided at Health Center #5.
    Expected savings: $621,286
  (2) Health Center #2: The Health Center provides primary health
  care for people who need diagnoses and treatment for physical
  problems or medical conditions, including regular checkups for
  infants and children. Physician services, and administrative
  services at Health Center #2 will be reduced.
    Site: 1301 Pierce Street, S.F.
    Nature of Reduction or Change: Physician time will be reduced
    by 20 hours a week, thus reducing the time for the Adult
    Screening Clinic by 10 hours. The adult screening clinic
    provides diagnoses for any adult who has a health or medical
    problem. In addition, the number of clerks, who process medical
    records and schedule appointments, will be reduced. This will
    lead to delays in the scheduling of appointments, and in the
    updating of records and billing information.
    Staff reductions: .5 Physicians (paid out of Temporary
    Salaries Account)
    Patients affected: Approximately 9,000 patient visits a year
    are provided at Health Center #2. 2,000 of these are provided
    in the Adult Screening Clinic.
    Expected savings: $37,500
  (3) Health Center #4: The Health Center provides primary health
  care for people who need diagnoses and treatment for physical
  problems or medical conditions, including regular checkups for
  infants and children. Provides outreach program to identify
  refugees or immigrants who need treatment but are unaware of the
  services that are available. The Women's Clinic provides routine
  checkups and diagnoses for women clients.
    Site: 1490 Mason Street, S.F.
    Nature of Reduction or Change: Refugee and immigrant outreach
    program will be reduced by 2 staff (currently, there are 3
    staff). Also, physician hours will be reduced by 20 hours a
    week, thus reducing the time for the Women's Clinic by 15 hours
    a week, from 20 hours to 5 hours.
    Staff reductions:  2 "2585 Health Workers"
                       .5 Physicians (paid out of Temporary
                       Salaries Account)
    Patients affected: Approximately 15,000 refugees and
    immigrants who need treatment are identified each year;
    approximately 92,000 patient visits a year are provided at the
    Health Center #4 Women's Clinic.
    Expected savings: $83,237
*900
  Page Two: [BAD TEXT] Public Health Changes [BAD TEXT] July 22,
  1988 or later
  (4) Materials and Supplies at the Health Centers: Staff at the
  five district health centers are required to follow careful
  infection control procedures in order to minimize the risk of
  infections to patients or staff.
    Site:  Health Center #1: 3850 17th Street, S.F.
           Health Center #2: 1301 Pierce Street, S.F.           230
           Health Center #3: 1525 Silver Avenue, S.F.
           Health Center #4: 1490 Mason Street, S.F.
           Health Center #5: 1351 24th Street, S.F.
    Nature of Reduction or Change: Materials and supplies may be
    less readily available to Health Center staff. No direct
    patient effects anticipated.
    Staff reductions: None.
    Patients affected: No reduction in service is anticipated.
    Expected savings: $85,000.
  (5) Services in the Public Schools: The School District is
  mandated to screen its students to identify hearing problems and
  provide any necessary followup treatments. Currently, these
  services are provided by the Department of Health.
    Site: all public schools; administered at 101 Grove Street,
    S.F.
    Nature of Reduction or Change: The School District must assume
    the responsibility for these services and identify staff to
    provide them.
    Staff reductions: 3 "2538 Audiometrists"
    Patients affected: No reduction in service is anticipated.
    Expected savings: $187,980.
  0288n

NOTES
[1]  All further statutory references are to the Health and Safety Code, unless noted otherwise.
[2]  The notice and attachments thereto are attached as Appendix A to this opinion.
[3]  Section 1442.5 is commonly called the Beilenson Act, after its author.
[4]  This notice is attached as Appendix B to this opinion. Appellants concede that this notice complied with the statute as to specificity, but they argue that it was untimely and therefore ineffective.